Citation Nr: 0726222	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected reactive airway disease, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In the veteran's substantive appeal, dated in May 2005, he 
requested a hearing before a Board member.  In a Hearing 
Election form, dated in November 2005, the veteran indicated 
that he wanted a hearing before the RO Decision Review 
Officer (DRO) instead of a hearing before a Board member.  
The record includes a transcript of this hearing, dated in 
February 2006.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that in August 2004, 
PFT post-bronchodilator values were 81 percent FVC, 75 
percent FEV-1, and 71 percent FEV1/FVC, and pre-
bronchodilator values were 84 percent FVC, 66 percent FEV1, 
and 62 percent FEV1/FVC; in March 2006, PFT pre-
bronchodilator values were 81 percent FVC, 76 percent FEV-1, 
and 74 percent FEV1/FVC and post-bronchodilator values were 
83 percent FVC, 62 percent FEV-1, and 59 percent FEV1/FVC.  

3.  The competent medical evidence does not show that the 
veteran's service-connected reactive airway disease requires 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected reactive airway disease have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6699-6602 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated	December 2003, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any military records or medical 
reports in his possession or enough information about such 
records so that the RO could obtain them on his behalf.

In correspondence dated in April 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  At the veteran's request, the RO obtained 
private medical records from Dr. R.I., Dr. R.B., and Dr. D.S.  
The veteran also requested that VA obtain medical records 
from St. John's Mercy Medical Center.  In letters dated in 
February 2004 and April 2004, the RO requested the records 
from St. John's; to date no response has been received.  In 
an April 2004 letter, the RO notified the veteran of its 
attempts to acquire these records and informed the veteran, 
again, that it was ultimately his responsibility to obtain 
them.  The Board finds that in making these requests, VA has 
satisfied the requirement that it make reasonable efforts to 
obtain these records.  See 38 C.F.R. 
§ 3.159 (2006) (providing that reasonable efforts generally 
consist of an initial request and, if the records are not 
received, at least one follow-up request).  

The RO has also provided the veteran with 2 VA respiratory 
examinations during the course of this appeal.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2006).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Here, the veteran's reactive airway disease is currently 
rated by analogy pursuant to Diagnostic Code 6699-6602 and 
evaluated as 10 percent disabling thereunder.  Diagnostic 
Code 6602 provides ratings for bronchial asthma.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (2006).  Pursuant to that code, a 
rating of 30 percent requires Forced Expiratory Volume in one 
second (FEV-1) of 56 to 70 percent predicted, or; FEV-
1/Forced Vital Capacity (FVC) of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  Id.  

VA amended the Rating Schedule concerning respiratory 
conditions, effective October 6, 2006.  As part of these 
amendments VA added provisions clarifying the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions rated pursuant to diagnostic codes 6600, 6603, 
6604, 6825-6833, and 6840-6845.  The new regulation provides 
that when evaluating respiratory diseases based on PFTs, 
post-bronchodilator results are to be used unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator values should be used for rating purposes.  71 
Fed. Reg. 52459-01 (Sept 6, 2006) (to be codified at 38 
C.F.R. § 4.96 (2007)).  Prior to the amendment, although not 
in the rating schedule, it was VA practice to use post-
bronchodilator results for rating purposes.  See 61 Fed. Reg. 
46720, 46723 (September 5, 1996).   

Analysis

The medical evidence does not show that the veteran's 
reactive airway disease meets the criteria for a 30 percent 
rating.  The medical evidence of record consists of a VA 
examination report and PFT report, dated in August 2004; a VA 
medical opinion, dated in September 2004; and a VA 
examination report, dated in March 2006.

In the August 2004 PFT report, the examiner stated that post-
bronchodilator values were 81 percent FVC, 75 percent FEV-1, 
and 71 percent FEV1/FVC.  Pre-bronchodilator values were 84 
percent FVC, 66 percent FEV1, and 62 percent FEV1/FVC.  The 
examiner's assessment was mild obstructive pattern, 
improvement with bronchodilator.

In the August 2004 VA examination report, Dr. M.O. reported 
the following as provided by the veteran after indicating 
that the claims file was not available for review.  The 
veteran had never been hospitalized or needed emergent care 
for his asthma.  The veteran used Albuterol metered dose 
inhaler for his asthma on a sporadic basis.  The veteran 
reported that on hot days he needed to cut short his 
activities to catch his breath.  Dr. M.O.'s diagnosis was 
reversible airway disease, mild and intermittent.  

In a follow-up opinion, dated in September 2004, Dr. M.O. 
explained that he had reviewed the veteran's claims file.  
Based on the history in the claims file and the previous 
examination, Dr. M.O. clarified the reversible airway disease 
diagnosis.

In the March 2006 VA examination report, Dr. D.M. reported 
that he had reviewed the veteran's claims file and conducted 
an examination.  According to the report, the veteran used 
Albuterol on an as needed basis, but took no other pulmonary 
medications.  The veteran experienced daily sputum and 
dyspnea on exertion, but denied chronic cough.  Wheezing 
occurred 2-3 times per week, which is promptly relieved by 
use of the Albuterol.  On examination, lungs were clear with 
no evidence of dysnia or tachypnea.

PFT testing showed that pre-bronchodilator values (values 
obtained prior to the administration of a bronchodilator) 
were 81 percent FVC, 76 percent FEV-1, and 74 percent 
FEV1/FVC.  Post-bronchodilator values were 83 percent FVC, 62 
percent FEV-1, and 59 percent FEV1/FVC.  The examiner's 
interpretation was variable effort, non-specific proportional 
decrease in FEV1 and FVC.    

Based on the aforementioned medical evidence, the Board must 
deny the claim for a rating in excess of the currently 
assigned 10 percent.  First, neither VA examination report, 
nor any other portion of the record shows that the veteran's 
reactive airway disease requires him to use inhalational or 
oral bronchodilator therapy on a daily basis, or any 
inhalational anti-inflammatory medication.

Second, the PFT values do not support a 30 percent rating.  
The post-bronchodilator results found in the August 2004 VA 
examination report do not meet the criteria.  As for the 
results reported in the March 2006 VA examination report, 
those too do not support the increased rating.  Although the 
post-bronchodilator results found in that report met the 
criteria for such a rating, those results were poorer than 
the pre-bronchodilator results.  As explained above, such a 
situation requires that VA apply the pre-bronchodilator 
results.  71 Fed. Reg. 52459-01 (Sept 6, 2006).  The pre-
bronchodilator results from that date did not meet the 
criteria for the 30 percent rating.  

At the veteran's RO hearing in February 2006, he expressed 
frustration with the VA rating criteria for diseases of the 
trachea and bronchi, and in particular, the requirement that 
PFT pre-bronchodilator results be used when the testing 
paradoxically produced lower results after bronchodilation.  
The Board takes note of the veteran's frustration, but finds 
the regulations concerning this area to be clear.

The Board has reviewed the other medical evidence of record, 
including treatment records from Dr. R.I., Dr. R.B., and Dr. 
D.S., but none of these records provide a basis for a higher 
rating for the service-connected reactive airway disease.  
Included among these records was a consultation from Dr. 
R.I., who noted as past history "mild asthma, not currently 
receiving any treatment."  The private medical records were 
otherwise negative for asthma treatment or PFT results.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 10 percent under Diagnostic Code 6602.  Also, the 
reactive airway disease and resulting impairment of the 
respiratory system have not been shown to be manifested by 
greater than the criteria associated with a 	percent rating 
during any portion of the appeal period.  Accordingly, a 
staged rating is not in order and a 10 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected respiratory disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2006).  In the instant case, to the extent that the 
veteran's service-connected respiratory disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating in excess of 10 percent for service-
connected reactive airway disease is denied.


REMAND

In the Compensation and Pension Examination Inquiry from July 
2004, the RO requested that the veteran be provided with a VA 
examination and instructed the examiner to provide an opinion 
as to whether any hearing conditions found on examination 
were at least as likely as not related due to his period of 
service.  Under the "General Remarks" section of the 
Compensation and Pension Examination Inquiry, the RO stated 
that because the veteran served on avionics while on active 
duty, exposure to acoustic trauma had been conceded.  

In the August 2004 VA audiological examination report, D.V., 
MS (Master of Science), CCC-A (Certificate of Clinical 
Competence in Audiology), reported that pure tone test 
results indicated normal hearing from 250-2000 Hertz sloping 
to a severe high frequency sensorineural hearing loss 
bilaterally.  Notably, puretone thresholds in the right ear 
were reported to be 45 and 65 decibels at 3000 and 4000 Hertz 
respectively.  In the left ear, puretone thresholds were 
recorded as 55 and 65 decibels at 3000 and 4000 Hertz 
respectively.  

D.V. noted that in the veteran's service medical records, the 
veteran stated in a report of medical history prepared at his 
separation examination that he had experienced hearing loss 
while in service.  D.V. noted, however, that the audiogram 
findings at that time indicated a mild loss at 6000 Hertz for 
the right ear only.  D.V. concluded that "[e]ven though 
there is a decrease in hearing for the right ear, hearing 
thresholds do not meet the criteria for a disability under VA 
regulations."  

This issue must be remanded because the VA examiner did not 
provide the requested opinion.  Instead, it appears that the 
examiner only commented on the audiological findings at the 
time of his separation and not the current audiological 
findings and whether the currently diagnosed hearing loss was 
related to the in-service acoustic trauma.  The veteran 
clearly meets the criteria for a current disability and VA 
must obtain a nexus opinion.  See 38 C.F.R. §§ 3.159(c)(4), 
3.385 (2006). 

The tinnitus claim must be remanded as well.  Although the 
record includes an addendum to the VA audiological report, in 
which a second VA examiner provided an opinion with respect 
to the etiology of the claimed tinnitus, the Board must 
remand this issue so that the opinion can be clarified.  In 
the addendum, which was dated in September 2004, the VA 
examiner concluded that because there were no complaints of 
tinnitus or evidence of acoustic damage in service, and 
because the veteran had normal hearing at discharge at all 
ratable frequencies, that it was not at least as likely as 
not that tinnitus was related to military service.

This opinion is sound on its face, but must be remanded for 
clarification of the term "acoustic damage."  As noted, VA 
has conceded that the veteran experienced "acoustic trauma" 
and is seeking a nexus opinion.  It is not clear from the 
opinion whether the examiner took VA's concession into 
account.  On remand, the examiner is requested to clarify 
whether, given that acoustic trauma has been conceded, the 
veteran has tinnitus and if so whether it is more likely than 
not related to the in-service acoustic trauma.  

At the veteran's RO hearing in February 2006, the veteran 
testified that he had chemotherapy between August 2003 and 
December 2003.  The veteran stated that drugs he took for the 
chemotherapy had affected his hearing.  A VA nexus opinion 
should address the extent to which these drugs contributed to 
the veteran's present high frequency sensorineural hearing 
loss.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain an opinion (or 
provide another audiological examination), 
either from one of the previous VA 
examiners or another VA examiner, to 
ascertain whether the currently diagnosed 
high frequency sensorineural hearing loss 
is related to the in-service acoustic 
trauma the veteran experienced working in 
avionics.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether the current hearing loss, as 
demonstrated in the August 2003 audiogram, 
is more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity, particularly 
the acoustic trauma that the veteran 
experienced in-service.  The examiner is 
also asked to comment on the veteran's 
chemotherapy drugs and determine, to the 
extent medically possible, the extent to 
which these drugs have contributed to his 
current hearing loss.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

2.  The RO should obtain an opinion (or 
provide another audiological examination) 
to ascertain whether the veteran's claimed 
tinnitus is related to his military 
service.  The examiner is asked to take 
note of the veteran's use of chemotherapy 
drugs and the in-service acoustic trauma 
and provide an opinion as to whether it is 
more likely than not, at least as likely 
as not, or less likely than not that his 
claimed tinnitus is related to his 
military service.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


